                                  Case 1:19-cv-02997-JSR Document 9 Filed 04/10/19 Page 1 of 2
    JS 44ClSDNY                       Case l":19-cv-02997 DeffVmQrd\&RE1trkq4/CI4l19 Page l- of 2
    REV.06/01117
                                  The JS-44 civil cover sheet and the information contained herein neither replace nor supplemenl the filing and service of pleadings or
                                  other papers as required by law. except as provided by local rules of court. This fornr, approved by the Judicial Conference of the
                                  United States in Septenrber 1974, is required for use ofthe Clerk of Court for the purpose of initiating the civil docket sheet.



 PLAiNTIFFS                                                                                                      DEFENDANTS
JONATHAN SiLVERMAN. an individual                                                                                PAYWARD, lNC., a Delaware corporation;
                                                                                                                 PAWVARD VENTURES, lNC., a Delaware corporation; and INFINITUDE,
                                                                                                                 LTD.. a Delaware corporation
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                                                  ATTORNEYS {IF KNOWNi
Michael L. Braunstein. Esq.. 3 Eberling Drive, New City, NY 10956,
mLlraunstein@braunsteinfi rm.com, (845) 542-5062


    CAUSE OF ACTION (CITE THE                  U,S. CIVIL STATUTE UNDER WHICH YoU ARE FILiNG AND WRITE A BRIEF sTATEMENT oF CAUSD
                                      (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 USC S '1332

                                                                                                                                                                                  Judge Previously Assigned
    Has       this action, case, or proceeding. or one essentially the same                      been previously filed in sDNy at any time? No                     Ives I
    lf yes, was this case Voi.           f      lnvol.    I      Dismissed. No       f      I
                                                                                           Yes            lf yes, give daie                                              & Case No

ls rnts *tit trutrannnoruAL ARBITRATIoN cAsE?                            NoE              yesl
(PLACE AN [x] lA/ o/VE BOX ONt-Y)                                                        FIATURE OF SUIT
                                          TORTS                                                                                                    ACTIONS UNDER STAIUTES



CONTRACT                                  PERSONAL INJURY                     PERSONAL INJURY               FORFEITUREIPENALTY                     BANKRUPTCY                           OTHER STATUTES
                                                                              [ ] 367 HEAL-IHCARE/
                   iNSURAN]CE             I   I 310 ATRPLANE                  PHARfulACEUTICAL PERSONAL                                                                                  I 375 FALSE CLAr[r1g
                                                                                                                 i
                                                                                                              ] 625 DRUG RELATED                   [ ] 422 APPEAL
                   l!1ARiI.JE             i   ] 315 AIRPLANE PRODUCT          INJURYIPRODUCT L]ABILITY
                                                                                                             SEIZURE OF PROPERTi,                           28 USC 158                   1   376 QUt TAtl
        130              ACT
                   fu1:LLER                          LIABILITY                []  365 PERSONAL    INJURY                                           J ]423 WIHDRA',A,AL                           SIATE
                   NEGCTIABLE
                                                                                                                   2i L'SC 88J                                                           I 40C
        140                               [   ] 320 ASSAULT. LiBEL &                   PRODI]CI I lAB'L ITY                                                 28 USC,157                           REAPPC,RTi                   Ni
                                                                              I ] 368 ASBESTC$ PERSONAL I J
                                                                                                                690 CTHER                                                                                      CI'.1 I,'] E
                   INS-IRLJMENT                      SLANDER                                                                                                                             l41oAt'tTTTRUST
                   HECOVERY OF            i   I 330 FEDERAL                            IIJJlJRY PRODUCT
                                                                                                                                                                                         ]430 BANKS & BAJ..JKiNG
                   OVERPAYiIEI']I &                   EM]PLOYERS'                      LIABILiTY            PROPERTY RIGHTS
                   EN.'ORCEIVlENT                     LIABIi iTY
                                                                                                                                                                                         l4sc cor\4lMERcE
                                                                                                                                                                                         ] 460 DEPORTATION
                   OF.JLJDGI\,4ENT       [ ]340 lvlARll.iE                    PERSONAL PROPERTY                      ] 82C COPYRIGHTS                                                    J 470 RACKETEER INFLU-
    j   1s1        I\,IEDICAiIE ACI      I 1345 l\,lARlNE PROD'JCT                                                   I 830 PATEN T                                                              EN]CED & CORRUPT
    ) 152          RECOVERY OF                    LIABILITY                   [ ] 370 OTHER FRAUD                                                                                               ORGANiZATICN ACT
                   DEFAULTED             t 1350 lVrcToR vEHlcLE               J ] 371 TRUII'{ iI.J LENDING           ] 835 PATENI'I'-ABSREVIATED NEW DRUO APPL]CATiCN
                                                                                                                                                                                                 iRlco)
                   STUDENT LOAN*q        I I 3s5 VTOTOR VEHTCLE                                                          ]B4C TRADEIVI,ARK                                              I48C CONSUIMER CREDIT
                   {EXCL VETER,qNS)               PRODUCT LIABIiITY                                                                                SOCIAL SECURITY                      ] 49C CABLEISATELLiTE TV
    I 1s3          RECOVERY OF           [ ] 360.JTHER PERSONAL
                   C\./ERPAYMEN"i                 INJiJRY                     [   ] 380 OTHER PERSONAL           LABOR                                 I 861 HIA   (1395i11
                                                                                                                                                                                        I 850 SECURTTTES/
                   OF VETERAi'.J'S       I I 362 PERSONAL lliJURY -                      PROPERTY DAIUAGE                                              I 862 BLACK LUNG (923)                    coi\,1[,1()Dlle s/
                   BEI]TFiT3                      L4ED fuIALPRACTiCE          {   ] 385 PROPERTY DAIIIAGE            I 710 FA|R LABOR                  I 863 Dl!VC/Dll\\,V (4C5(g))              EXCHANGE
tl 160             STCCKHCLDERS
                   SU{TS
                                                                                         PRODUCT LIAgILITY                   STANDARDS ACT             ] 864 SSiD IITLE XVI
                                                                                                                     I   72C LABOR/|MGtVlT             j s65 RSI i405(s))
{xl 190            OTHER                                                      PRISONER PETiTIONS                          RELATIONS                                                     ] 690 OTHER STATUTORY
                   CONIRACT                                                   [   ]463 ALrEr'J DETATNEE            ] 740 RAILWAY LABOR ACT                                                     ACTICNS
I] 195             CONIRACT                                                   [   ] 510 MOTONS TO                    I
                                                                                                                 I 751 FArrllLY |\TEDTCAL          FEDERAL TAX SUITS                    I s91 AGiICULTTTRAL ACrS
                   PRODUCT               ACTIONS UNDER STATUTES                          VACATE SENTENCE
                                                                                                                 LEAVE ACT ([:tv-4LA)
                   LiA.BiLITY                                                                                                                      i   I 370 TAXES (U.S Piaifltiff or
[   ] 196 FriAr.JCHtSr                   CIVIL RIGHTS                             ] 530 HABEAS CORPUS            I   ] 790 CTHEF LABOR                        Delendant)                j 393 ENVIRONMEl.,tTAL
                                                                                  ] 535 DEAIH PENALTY                          LITIGATiCN]         I   ] B;1 IRS-THIRD PARTY                   I.JATTERS
                                                                                  I 540 I'dANDAI]rUS & OTHER     I   j 7Si   E[4PL RET rNC                   25 USC 7609
                                              J44O OTHER CIVIL RIGHTS                                                                                                                   ] 895 FREEDCful OF
                                                      (Non-Prisoner)                                                           SECUR Y ACi (ERISA)                                               i[]FoRMA-ilot{ ACi
REAL PROPERTY
                                              I 441 VOTING                                                       IMMIGRAfION
                                                                                                                                                                                        I 896 ARBITRATION
    l:10          LAi.lD                      14,12 EMPLOYTVlENT              PRISONER CIVIL RIGHTS                                                                                     I BS9 ADIVltirSiRATlVE
                  CO\iDEiVNAiION              I 443 H0iJSTNG/                                                                                                                            PROCED,JRE ACTIREVIiW OR
                                                                                                            [ ] 462 NATURALIZI\rION
    1220          FORECLOSURE                        ACC0I',4 l'/lCDATlOfiS   J I 550 CrVrL RTGHTS                   APpl: icA'lnNi                                                      APPEAL OF AGENCY OECiS]O\I
    I 230         RINT LEASE &                1445 AIIER;CANS WTH             [ ] 555 PRTSON CONDlTtOl\.i I I 465 CIHER tMIi\4iGRATtON
                  E.JF.CII\,1EIii                     DtsABti_tllES -                                                                                                                   iI 950 C,:tNSTITtJTiCi.lALtTY CF
                                                                              [ ]560 CrVrL DETAiNEE                  ACTiONS
                                                                                                                                                                                        STAT= STATUIES
    )24A          rOR-rS ',tO LAr'JD                  E[",1PLCYI..4ENT           CONDITIONS OF CCNFItJEI\rEl'lT
    1245           icni    PnoDUCl            I 446   AIMERICAI'jS VvITH
                  LIABILiTY                           DiSABILIiIES.OTilER
    1290          ALL OT|-1ER
                  O:AI     DDND=DTV
                                              1448 EDLTCATT0N




              Check if demanded in camplaint:
                                                                                          DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D,N.Y
              CHECK IF THIS IS ACLASS ACTION                                              AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                                          IF SO, STATE:

                                                   OTHER                                  JUDGE                                                                DOCKET NUMBER

Check YES onlv if demanded in complatnt
JURY DEMAND:                    EJYrs          flto'                                      NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form lH-32)
                          Case 1:19-cv-02997-JSR Document 9 Filed 04/10/19 Page 2 of 2
                              Case 1:19-cv-02997 Document 2 Filed 04/041i_9 page Z at Z
  (PLACE AN       x   /Al ONE   aOX ONLy)
                                                                                          ORIGIN
  E     1   Onginar fl           2   Removed,rom
                                                            ils Remanded f]          4                       fl    $ rransrened rronr *[] 6 y:llql:ui"                            to District
            Proceeding           -   State Court                     from
                                                                                         Reinsiated or
                                                                                         Reopened                    (Specify District)     Lrtrgatron          n
                                                                                                                                                                "
                                                                                                                                                                      7'   1p?""1
                                                                                                                                                                           Judge from
                                                                     Appellate                                                            (Transferred)                    Magistrate Judge
                           I      a.   ,,, parties represented       Court

                                  b. lt   least one party                                                                           I I   muttlUistrict Litigation (Direct Fite)
                           il
  (PLACE AN      x    /N orvg   ro* Jirl?r""'                                    BASIS OF JURISDICTION                                          IF DIVERSlry,INDICATE
  n   1 u.s. pLAtNTtFF           [     2 u.s. DEFENDANT          I     S FEDERAL     QUESION ffi4 nrvrnstrv                                      CITIZENSHIP BELOW.
                                                                          (u.s. Nor A PARTY)

                                          clTlzENSHlp oF PRINcIPAL pARTTES (rOR DtVERStTy CASES ONLY)
            {Place an [X] in one box for plaintiff and one box for Defendant)

                                       PTF    DEF                                                        PTF DEF                                                            PTF
 CITIZEN OF THIS STATE                 I{ 1 i ] 1        CITIZEN OR SUBJECT OF A                         tI3f l3         INCORPORATED and pRtNCtpAL pLACE                   Il5
                                                                                                                                                                                       DEF
                                                          FOREIGN COUNTRY                                                                                                              [x] 5
                                                                                                                         OF BUSINESS IN ANOTHER STATE
 CITIZEN OF ANOTHER STATE              t 1 ? t l2        INCORPORATED or pRiNClpAL           PLACE t ]4I ]4              FOREIGN NATION
                                                          OF BUSINESS IN THIS STATE                                                                                         il6        il6
 PLA| NTTFF(S) ADDRESS(ES) AND COUNTy{tES)
 JONATHAN SILVERMAN
 Kings County, NY




 DEFEhiDANT(S) ADDRESS(ES) AND COUNTy(tES)
PAYWARD, INC., 237 Kearny street - suite 102, san Francisco, cA g410g
PAYWARD VENTURES, lNC., 237 Kearny Street - Suite 102, San Francisco,
                                                                         CA g410g
lNFlNlruDE, LTD., 23T Kearny street - suite 102, san Francisco, cA 9410g
San Francisco County, CA

 DEFENDANT(S} ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME. I HAVE BEEN
                                                              UNABLE. WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOW'NG DEFENDANTS:




                                                                           COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated
                                                                               below pursuant to Local Rule for Division of Business 18, 20 or                                               2.1




check   one:     THIS ACTION $HOUL                                   IGNED TO:           I     WHITE PLAINS                      E   MANHATTAN

uAtt a4a4211g /'                                                                                              ADMITTED TO PRACTICE IN THIS DISTRICT
                                                                     RECORD
                                                                                                              I]NO
RECEIPT #                                                                                                     tX YES (DATE ADMTTTED Mo.
                                                                                                              Attorney Bar Code #.&{Ee€€€€+r
                                                                                                                                                      b         yr.   1998         )



Magistrate Judge is to be designated by the Clerk of the Court
                                                                                                                                 {hI sI77
Magistrate Judge                                                                                                                 is so Designated.
Ruby J. Krajick, Clerk of Court by                                         Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEWYORK SOUTHERN)
